DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 05/10/21.
	The reply filed 05/10/21 affects the application 16312,828 as follows:
1.     Claims 42, 55, 57, 63 have been amended. Claim 47 has been canceled. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b) of the office actin mailed 01/08/21. The rejections of the office action mailed 01/08/21 has been modified as by necessitated by Applicant’s amendments. New ground(s) rejections necessitated by Applicant’s amendments are also set forth herein below. 
2.     The responsive is contained herein below.
Claims 38-46, 55, 57-64 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-41, 61-64 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al. (OncoTargets and Therapy, 2014, vol. 7, p. 117-134; of record) in view of Yue et al. (Cancer Prev Res; 7(4); 388–97).
Claim 38 is drawn to a treatment regimen comprising: administering an anti-cancer cytotoxic therapeutic agent to a patient with cancer on day 1 of a treatment cycle; administering 
O’shea et al. disclose that resistance to drug therapy, along with high rates of metastasis, contributes to the low survival rate in patients diagnosed with pancreatic cancer. An alternate treatment for human pancreatic cancer involving targeting of Neu1 sialidase with oseltamivir phosphate (Tamiflu®) was investigated in human pancreatic cancer (PANC1) cells with acquired resistance to cisplatin and gemcitabine (see abstract).  Furthermore, O’shea et al. disclose that therapeutic targeting of Neu1 sialidase with oseltamivir phosphate at the growth factor receptor level disables the intrinsic signaling platform for cancer cell survival in human pancreatic cancer with acquired chemoresistance, and that their findings provide evidence for oseltamivir phosphate (Tamiflu) as a potential therapeutic agent for pancreatic cancer resistant to drug therapy (see abstract).  It should be noted that O’shea et al. describe the efficacy of oseltamivir phosphate (Neul sialidase inhibitor) in the treatment of pancreatic cancer and its ability to disable the potential cancer cell survival mechanism at the receptor signaling platform in pancreatic cancer with acquired chemoresistance to cisplatin and gemcitabine.
The difference between Applicant’s claimed method and the method taught by O’shea et al. is that the Applicant also administers metformin to the patient.  
Yue et al. disclose that metformin and aspirin have been explored as two emerging cancer chemoprevention agents for different types of cancers, including pancreatic cancer (see abstract).
Furthermore Yue et al. disclose that or metformin, the most important mechanism may involve the inhibition of mTOR signaling via AMP-activated protein kinase (AMPK)-dependent and -independent pathways. For aspirin, the major mechanism is the anti-inflammatory action through 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor.
One having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
	It should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or .

Claims 42, 44-45 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al. and Yue et al. as applied in claim 38 above and further in view of Wang et al. (ONCOLOGY REPORTS 33: 383-390, 2015).
Claim 42 is drawn to a method for treating cancer in a patient in need thereof, the method comprising: a) administering a chemotherapy treatment to the patient; and b) within 96 hours after administering the chemotherapy treatment, administering a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor to the patient.
The difference between Applicant’s claimed method and the method taught by O’shea et al. and Yue et al. is that the Applicant’s administers the neuraminidase 1 inhibitor and the 
	Wang et al. disclose that in pancreatic cancer chemotherapy, gemcitabine (GEM) was
initially recommended as a first-line drug by the Food and Drug Administration (USA) in 1997. Since then, research on combination chemotherapies, such as cytotoxic drugs [5-fluorouracil
(2), cisplatin (3) and capecitabine (4)] and biological agents [erlotinib (5), cetuximab (6) and bevacizumab (7)], as second-line modes of chemotherapy has been extensively conducted (see page 383, right col., 1st paragraph). Furthermore, Wang et al. disclose treating pancreatic cancer cells with different concentrations of GEM, adriamycin (ADM), mitomycin C (MMC), paclitaxel (PTX), methotrexate (MTX), vincristine (VCR), gefitinib (GEF), cisplatin (DDP) and
5-fluorouracil (5-FU) (see page 384, left col., last paragraph). In addition, Wang et al. disclose incubating or treating the pancreatic cancer cells with the drugs for 96 hours (see page 384, left col., last paragraph to right col., 1st paragraph).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al. and Wang et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.
.

Claim 46 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al. and Wang et al. as applied in claim 42 above and further in view of Li et al. (Int J Clin Exp Pathol 2015;8(2):1737-1742).
	Claim 46 is drawn to the method of claim 45, wherein the COX-2 selective inhibitor is celecoxib.
The difference between Applicant’s claimed method and the method taught by O’shea et al., Yue et al. and Wang et al. is that the Applicant’s also administers the COX-2 selective inhibitor, celecoxib to the patient.  

It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al. and Li et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin or celecoxib to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Li et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin or celecoxib to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about .

Claim 43 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al. and Wang et al. as applied in claim 42 above and further in view of Lutz et al. (OncoImmunology 3:11, e962401; November 1, 2014).
	Claim 43 is drawn to the method of claim 42, wherein the chemotherapy treatment comprises a checkpoint inhibitor.
The difference between Applicant’s claimed method and the method taught by O’shea et al., Yue et al. and Wang et al. is that the Applicant’s chemotherapy treatment comprises a checkpoint inhibitor.  
Lutz et al. disclose that single agent immunotherapy is effective against several cancers, but has failed against poorly immunogenic cancers, including pancreatic cancer, and that evaluation of pancreatic tumors following treatment with an experimental vaccine suggests that vaccination primes the tumor microenvironment (TME) for checkpoint-inhibitor immunotherapy, and supports a new platform for evaluating checkpoint-inhibitors in poorly immunogenic cancers (see abstract). That is, Lutz et al. disclose or suggest that checkpoint-inhibitor can be used in pancreatic cancer treatment (e.g.; pancreatic cancer immunotherapy).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy 
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, and to use a checkpoint inhibitor as taught by Lutz et al., especially if an immunotherapy is also used in said pancreatic cancer treatment, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor. since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to use or administer the compounds .

Claims 55, 57-59 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al. and Wang et al. as applied in claim 42 above and further in view of Lutz et al. (OncoImmunology 3:11, e962401; November 1, 2014).
Claim 55 is drawn to a method of sensitizing cancer cells or tumours to immunotherapy, the method comprising administering a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor within 96 hours of administering the immunotherapy.
The difference between Applicant’s claimed method and the method taught by O’shea et al., Yue et al. and Wang et al. is that the Applicant’s also uses immunotherapy to sensitizing the cancer cells or tumours.  
Lutz et al. disclose that single agent immunotherapy is effective against several cancers, but has failed against poorly immunogenic cancers, including pancreatic cancer, and that evaluation of pancreatic tumors following treatment with an experimental vaccine suggests that vaccination primes the tumor microenvironment (TME) for checkpoint-inhibitor immunotherapy, and supports a new platform for evaluating checkpoint-inhibitors in poorly immunogenic cancers (see abstract). That is, Lutz et al. disclose or suggest that checkpoint-inhibitor can be used in pancreatic cancer treatment (e.g.; pancreatic cancer immunotherapy).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy 
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient and after or within the 96 hours after administering gemcitabine as taught by Wang et al. to then administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, and to also combine the method with immunotherapy employing a checkpoint inhibitor as taught by Lutz et al. which is administered about or within 96 hours such as prior to the administration of the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to 
It should be noted that it is obvious to use or administer different amounts or mg/kg and mg of oseltamivir phosphate (Tamiflu®) as disclosed by O’Shea et al. such as 75 mg/kg or 100 mg/kg amounts as commonly used or administered in the treating of said cancer, and also different amounts depending on factors such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.

Claim 60 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’shea et al., Yue et al., Wang et al. and Lutz et al. as applied in claim 55 above and further in view of Li et al. (Int J Clin Exp Pathol 2015;8(2):1737-1742) and Orengo et al. (Arch Dermatol. 2002;138:751-755).
	Claim 60 is drawn to the method of claim 58, wherein the cyclooxygenase COX inhibitor comprises between about 50mg and 400 mg/daily of celecoxib.
The difference between Applicant’s claimed method and the method taught by O’shea et al., Yue et al., Wang et al. and Lutz et al. is that the Applicant’s administers the COX-2 selective inhibitor, celecoxib to the patient.  
Li et al. disclose that COX-2 inhibitor celecoxib can inhibit the proliferation, invasion and migration of PANC-1 cells via down-regulating the expression of MMP-14 in a 
Orengo et al. disclose that celecoxib can be used or administered in amounts or doses such as low-dose (200 mg twice daily human dose equivalent), and high-dose (400 mg twice daily human dose equivalent) (see abstract). 
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of O’shea et al., Yue et al., Wang et al., Lutz et al., Li et al. and Orengo et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient and then administering the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin, or celecoxib at a dose such as 400 mg/daily (i.e.; 200 mg twice per day) as taught by Orengo et al., to said patient and to also or combine the method with immunotherapy employing a checkpoint inhibitor as taught by Lutz et al. which is administered about or within 96 hours such as prior to the administration of the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious to treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al.
One having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Lutz et al., Li et a. and Orengo et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient and then administering the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase 

Response to Arguments
Applicant's arguments with respect to claims 38-46, 55, 57-64 have been considered but are not found convincing.
The Applicant argues that applicants have demonstrated via the examples (including examples 1-3) that there is an optimal time for administering the secondary drug effective against cancer stem cells (metformin) and the neu-1 sialidase inhibitor (OP), which disrupts the influence of the acute inflammatory response on surviving stem cell populations, inhibiting activation of stem cell self-renewal and EMT. Thus, the impact of metformin and OP is not limited to a single treatment cycle, rather this combination can mitigate the development of a 
However, it should be noted that, a skilled artisan would be motivated to alter parameters of the treatment method taught or suggested by the prior art such as period and time of administration of the drugs in order to optimize the efficacy of the treatment based on factors such as the severity of the cancer and the type of subject treated.  In addition, it is important to note that, optimization within prior art conditions or through routine experimentation would not support patentability unless there is evidence indicating such condition is critical (see MPEP 2144.05).  That is, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”
Furthermore, the Examples 1-3 in Applicant’s specification relates to treating a patient that has had surgery and the drugs used or administered is administered relative to or in reference to surgical treatment or to a patient who has had prior surgery or undergoing surgery such as after tumour removal (e.g.; see pages 27-28, Example 1, [00137]-[00138]). It should be noted that Applicant’s claims do not recite treating a specific population such as a patient undergoing surgery or that has undergone surgery. Thus, Applicant’s argument with respect to optimization is not persuasive, especially since it is not applicable to all patients but rather to a specific patient population.  Also, it appears that the increase in proliferation (i.e.; stem cells proliferation) was noted at approximately 24 hours after surgery and lasted for approximately five to seven days (as stated in the Application and argued Applicant). Thus, Applicant’s method and arguments with respect to optimization appears to be applicable to a specific patient population. That is, the claimed invention with respect to optimization is not commensurate with the scope of protection sought.

Moreover, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al. and Yue et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering the anti-cancer cytotoxic therapeutic agent, gemcitabine, administering metformin, administering the neu-1 sialidase inhibitor, oseltamivir phosphate and also administering the non-steroidal anti-inflammatory, aspirin, to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al. and Yue et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that the combination of O’shea and Yue does not teach or suggest all the limitations of claim 38. Neither O’shea nor Yue provide any indication that timing of administration of OP (O’shea) or metformin (Yue) is critical nor is any direction provided as to which of the virtually unlimited possibilities is likely to be successful. Thus, the applicants submit that claim 38 cannot be obvious over O’shea and Yue.
However, the combination of O’shea and Yue does teach or suggest all the limitations of claim 38. Furthermore, Applicant has not provide any data, scientific evidence or facts to show that based on the teaching of O’shea et al. and Yue et al. that the administration of the combination of the compounds disclosed by O’shea et al. and Yue et al. would not treat said pancreatic cancer. If applicant intends to rely on unexpected or unforeseen results, attention is invited to M.P.E.P. δ 716.  Absent clear, convincing, side-by-side data demonstrating unobviousness vis-á-vis the prior art commensurate with the scope of protection sought, the 
	It should be noted that it is obvious to administer the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient on day 1 of the treatment cycle and the other compounds or anticancer agents on the following or second day (i.e.; day 2) especially in patients with pancreatic cancer that is resistant to gemcitabine, since O’shea et al. disclose that the Neu1 sialidase inhibitor oseltamivir phosphate (Tamiflu®) is efficacious in disabling or reducing chemoresistance to gemcitabine in the pancreatic cancer treatment and the potential pancreatic cancer cell survival. Also, it is obvious to administer the metformin and the aspirin after day 1 such as on day 2, especially since Yue et al. disclose that metformin and aspirin can be administer on the same day and/or can provide synergistic anticancer effects in pancreatic treatment. Furthermore, it should be noted that it is obvious to one of ordinary skill in the art to optimize the efficacy of the treatment such as by adjusting or optimizing the dosing treatment cycle and/or daily administration of the compounds.  Also, it should be noted that the use of 
The Applicant argues that claim 42 is amended to recite a method for treating cancer in a patient in need thereof, the method comprising: a) administering a chemotherapy treatment to the patient; and b) within 96 hours after administering the chemotherapy treatment, administering a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor to the patient.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al. and Wang et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al., Yue et al. and Wang et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that Lutz does not teach or suggest a method comprising a) administering a checkpoint inhibitor to a patient; and b) within 96 hours after administering the checkpoint inhibitor, administering at least one of a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor to the patient, let alone within 96 hours after administering 
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient for about 96 hours as taught by Wang et al. and then after or within the 96 hours after administering the anti-cancer cytotoxic therapeutic agent, gemcitabine to the patient, to administer the neuraminidase 1 inhibitor, oseltamivir phosphate and the cyclooxygenase (COX) inhibitor aspirin to said patient, and to use a checkpoint inhibitor as taught by Lutz et al., especially if an immunotherapy is also used in said pancreatic cancer treatment, since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor. since the compounds or anticancer agents all have the same utility of treating pancreatic cancer or tumor, and it is obvious treat the pancreatic cancer for the time period such as for about or within 96 as disclosed or suggested by Wang et al., because a skilled artisan would reasonably be expected to use or administer the compounds taught by O’shea et al., Yue et al., Wang et al. and Lutz et al. in combination, based on factors or need such as the severity of the cancer or tumor and the type of the subject or patient that is being treated.
The Applicant argues that specifically, mice treated with a combination of Oseltamivir phosphate, celecoxib or aspirin, and chemotherapy had upregulated expression of E-Cadherin (marker of epithelial phenotype) relative to treatment with chemotherapy alone (downregulation of E-cadherin) (see FIG. 24).

The Applicant argues that none of the cited references teach or suggest that a combination of a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor will sensitive cells to immunotherapy. Notwithstanding the foregoing, solely to advance prosecution, Applicant has amended claim 55 to recite a method of sensitizing cancer cells or tumours to immunotherapy, the method comprising administering a neuraminidase 1 inhibitor and a cyclooxygenase (COX) inhibitor within 96 hours of administering the immunotherapy.
However, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., in view of O’shea et al., Yue et al., Wang et al. and Lutz et al., to treat pancreatic cancer in a patient with pancreatic cancer, comprising administering a chemotherapy treatment to the patient by 
The Applicant argues that Li does not teach administering a COX-2 inhibitor in combination with an immunotherapy treatment, let alone within 96 hours of administering an immunotherapy treatment. As such, Li does not remedy the deficiencies of O’shea, Yue and Lutz identified above. Orenga reports a study to a COX 2 inhibitor as a potential chemopreventive to UV-induced skin cancer. Orenga does not teach administering a COX-2 inhibitor in combination with an immunotherapy treatment, let alone within 96 hours of administering an immunotherapy treatment. As such, Orenga also does not remedy the deficiencies of O’shea, Yue, Lutz and Li.


Applicant's arguments with respect to claims 38-46, 55, 57-64 are moot with respect to the new ground(s) of rejection.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623